Case 4:19-cv-00221-TCK-JFJ Document 41 Filed in USDC ND/OK on 03/23/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

  G&G CLOSED CIRCUIT EVENTS, LLC,                  )
                                                   )
                   Plaintiff,                      )
                                                   )
  v.                                               )
                                                   )
  ANTONIO HERNANDEZ, a/k/a ANTONIO                 )         Case No. 19-CV-221-TCK-JFJ
  HERNANDEZ CONTRERAS Individually and             )
  d/b/a Mercados el Ahorro Mingo of Tulsa;         )
  ROSALIA HERNANDEZ, Individually and              )
  d/b/a Mercados El Ahorro Mingo of Tulsa;         )
  HERNANCON DISTRIBUTORS, LLC d/b/a                )
  Mercados El Ahorro Mingo of Tulsa, a/k/a         )
  Mercados El Ahorro.                              )
                                                   )
                   Defendants.                     )

                                      OPINION AND ORDER

         Before the Court is the Motion for Attorney’s Fees and Costs filed by the Plaintiff, G&G

  Closed Circuit Events, LLC (“Plaintiff”). Doc. 39. Defendants Antonio Hernandez, a/k/a Antonio

  Hernandez Contreras, individually and d//b/a Mercados El Ahorro Mingo of Tulsa; Rosalia

  Hernandez, individually and d/b/a Mercados el Ahorro Mingo of Tulsa; and Hernancon

  Distributors, LLC d/b/a Mercados El Ahorro Mingo of Tulsa (“Defendants”) have not responded

  to the motion.

         On December 1, 2020, the Court entered summary judgment in favor of Plaintiff and

  against Defendants on Plaintiff’s claim that Defendants, in violation of 47 U.S.C. § 605(a),

  intercepted and exhibited a May 6, 2017 boxing match between Saul Alvarez and Julio Cesar

  Chavez, Jr. The Court awarded statutory damages of $2,200, and an enhancement of $2,200, for

  a total damage award of $4,400.
Case 4:19-cv-00221-TCK-JFJ Document 41 Filed in USDC ND/OK on 03/23/21 Page 2 of 2




           Pursuant to 47 U.S.C. § 605, et seq., Plaintiff now seeks an award of attorney’s fees of

  $7,425.00 and costs of $457.45. The fee award represents 49.50 hours of time billed at $150 per

  hour. Plaintiff has submitted a Declaration of Attorney Fees representing the hourly rate and

  number of hours Plaintiff’s counsel has spent on this case. Doc. 40-1. The hourly rate is

  reasonable considering the prevailing market rate in Tulsa, Oklahoma. Plaintiff has also submitted

  Declaration of Costs of this case. The court concludes the costs—including the filing fee and

  postage—are reasonable as well.

           Accordingly, Plaintiff is hereby awarded attorney fees in the amount of $7,425.00 and

  costs of $457.45, plus post-judgment interest thereon from this date at the rate of .06 percent per

  annum.

           ENTERED this 23rd day of March, 2021.
